Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 1 of 30




                         Attachment 1
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 2 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 3 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 4 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 5 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 6 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 7 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 8 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 9 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 10 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 11 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 12 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 13 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 14 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 15 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 16 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 17 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 18 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 19 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 20 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 21 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 22 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 23 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 24 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 25 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 26 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 27 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 28 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 29 of 30
Case 1:19-cv-02369-CMA-SKC Document 5 Filed 08/20/19 USDC Colorado Page 30 of 30
